

115 HR 4249 IH: Disaster Displacement Act of 2017
U.S. House of Representatives
2017-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4249IN THE HOUSE OF REPRESENTATIVESNovember 3, 2017Mrs. Murphy of Florida (for herself and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide housing and Medicaid assistance to families affected by a major disaster, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Disaster Displacement Act of 2017. 2.Housing assistance (a)DefinitionsIn this section—
 (1)the term disaster housing assistance program means a program that provides direct rental assistance and case management services to individuals and households displaced from their pre-disaster primary residences—
 (A)pursuant to sections 408(b) and 426 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(b), 5189d); and
 (B)using the authorities, as may be necessary, under— (i)section 102(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 112(b)(2));
 (ii)section 306(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(a)); and
 (iii)section 1535 of title 31, United States Code; and (2)the term public housing agency has the meaning given the term in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)).
 (b)Housing assistance following a major disasterExcept as provided in subsection (c)— (1)the Secretary of Housing and Urban Development shall provide funding for, or make temporary adjustments to, assistance provided under section 8(o), 9(d), or 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o), 1437g(d), 1437(e)) upon request by a public housing agency and supported by documentation, as required by the Secretary of Housing and Urban Development, that demonstrates a need for the additional funding or adjustment as a consequence of a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); and
 (2)the Secretary of Agriculture shall provide funding for, or make temporary adjustments to, assistance provided under section 504, 515, 521, or 542 of the Housing Act of 1949 (42 U.S.C. 1474, 1485, 1490a, 1490r) upon request by a State or a political subdivision of a State and supported by documentation, as required by the Secretary of Agriculture, that demonstrates a need for the additional funding or adjustment as a consequence of a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
 (c)ExceptionWith respect to a request made under paragraph (1) or paragraph (2) of subsection (b), no additional funding or temporary adjustment shall be provided or made under such subsection if a disaster housing assistance program is established to address the need for the additional funding or temporary adjustment identified in the request not later than 7 days after the date on which the request is made.
 (d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.  3. Disaster Relief Medicaid for Hurricane Maria Survivors  (a) Authority To provide disaster relief medicaid Notwithstanding any provision of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), a State shall, as a condition of participation in the Medicaid program established under such title, provide medical assistance to DRM-eligible Maria Survivors (as defined in subsection (b)) under a State Medicaid plan during the DRM coverage period in accordance with the following provisions of this section and without submitting an amendment to the State Medicaid plan. Such assistance shall be referred to as DRM assistance.
			
				(b)
				DRM-Eligible Maria survivor defined
				
					(1)
					In general
 In this section, the term DRM-eligible Maria Survivor means a Maria Survivor whose family income (as determined under section 1902(e)(14) (relating to modified adjusted gross income), subject to paragraphs (2) and (3) of this subsection) does not exceed the higher of—
 (A)the income eligibility standard which would apply to the Survivor under the Medicaid plan of the State in which the Survivor had a primary residence in a direct impact area on any day during the week preceding September 17, 2017; or
 (B)the income eligibility standard that applies to the Survivor under the Medicaid plan of the State in which the Survivor temporarily is residing.
					
					(2)
					No resources, residency, or categorical eligibility requirements
 Eligibility under paragraph (1) shall be determined without application of any resources test, State residency, or categorical eligibility requirements.
 (3)Disregard of unemployment insurance benefitsIn determining the family income of a Maria Survivor, the State shall disregard any amount received under a law of the United States or of a State which is in the nature of unemployment compensation by a Maria Survivor during the DRM coverage period.
				
					(4)
					Definition of child
 For purposes of paragraph (1), a DRM-eligible Maria Survivor shall be determined to be a child in accordance with the definition of child under the State Medicaid plan.  (c) Eligibility determination; no continuation of DRM assistance  (1) Streamlined eligibility process The State shall use the following streamlined procedures in processing applications and determining eligibility for DRM assistance for DRM-eligible Maria Survivors:
					
						(A)
 A common 1-page application form developed by the Secretary in consultation with the National Association of State Medicaid Directors. Such form shall—
						
							(i)
 require an applicant to provide an expected address for the duration of the DRM coverage period and to agree to update that information if it changes during such period;
						
							(ii)
 include notice regarding the penalties for making a fraudulent application;  (iii) require the applicant to assign to the State any rights of the applicant (or any other person who is a DRM-eligible Maria Survivor and on whose behalf the applicant has the legal authority to execute an assignment of such rights) under any group health plan or other third-party coverage for health care; and
						
							(iv)
 require the applicant to list any health insurance coverage which the applicant was enrolled in immediately prior to submitting such application.
						
						(B)
 Self-attestation by the applicant that the applicant—  (i) is a DRM-eligible Maria Survivor; and
						
							(ii)
 if applicable, requires home and community-based services provided under such DRM assistance.  (C) No requirement for documentation evidencing the basis on which the applicant qualifies to be a DRM-eligible Maria Survivor or, if applicable, requires home and community-based services.
					
						(D)
 Issuance of a DRM assistance eligibility card to an applicant who completes such application, including the self-attestation required under subparagraph (B). Such card shall be valid as long as the DRM coverage period is in effect and shall be accompanied by notice of the termination date for the DRM coverage period and, if applicable, notice that such termination date may be extended. If the Secretary extends the DRM coverage period, the State shall notify DRM-eligible Maria Survivors enrolled in DRM assistance of the new termination date for the DRM coverage period.
					
						(E)
 If an applicant completes the application and presents it to a provider or facility participating in the State Medicaid plan that is qualified to make presumptive eligibility determinations under such plan (which at a minimum shall consist of facilities identified in section 1902(a)(55) of the Social Security Act (42 U.S.C. 1396a(a)(55))) and it appears to the provider that the applicant is a DRM-eligible Maria Survivor based on the information in the application, the applicant will be deemed to be a DRM-eligible Maria Survivor eligible for DRM assistance in accordance with this section.
					
						(F)
 Continuous eligibility, without the need for any redetermination of eligibility, for the duration of the DRM coverage period.
					
					(2)
					No continuation of DRM assistance
					
						(A)
						In general
 Except as provided in subparagraphs (B) and (C), no DRM assistance shall be provided after the end of the DRM coverage period.
					
						(B)
						Presumptive eligibility
 In the case of any DRM-eligible Maria Survivor who is receiving DRM assistance from a State in accordance with this section and who, as of the end of the DRM coverage period, has an application pending for medical assistance under the State Medicaid plan for periods beginning after the end of such period, the State shall provide such Survivor with a period of presumptive eligibility for medical assistance under the State Medicaid plan (not to exceed 60 days) until a determination with respect to the Survivor's application has been made.
					
						(C)
						Pregnant women
 In the case of a DRM-eligible Maria Survivor who is receiving DRM assistance from a State in accordance with this section and whose pregnancy ended during the 60-day period prior to the end of the DRM coverage period, or who is pregnant as of the end of such period, such Survivor shall continue to be eligible for DRM assistance after the end of the DRM coverage period, including (but not limited to) for all pregnancy-related and postpartum medical assistance available under the State Medicaid plan, through the end of the month in which the 60-day period (beginning on the last day of her pregnancy) ends.
					
					(3)
					Treatment of Maria survivors provided assistance prior to date of enactment
 Any Maria Survivor who is provided medical assistance under a State Medicaid plan in accordance with guidance from the Secretary during the period that begins on September 17, 2017, and ends on the date of enactment of this Act shall be treated as a DRM-eligible Maria Survivor, without the need to file an additional application, for purposes of eligibility for DRM assistance under this section.
				
				(d)
				Scope of coverage
 (1)In generalThe State shall treat a DRM-eligible Maria Survivor as an individual eligible for medical assistance under the State Medicaid plan on the same basis for eligibility under the State Medicaid plan as would apply to the Survivor if the survivor were a permanent resident of the State in which the Survivor temporarily is residing. Coverage for such assistance shall be retroactive to items and services furnished on or after September 17, 2017.
				
					(2)
					Children born to pregnant women
 In the case of a child born to a DRM-eligible Maria Survivor who is provided DRM assistance during the DRM coverage period, such child shall be treated as having been born to a pregnant woman eligible for medical assistance under the State Medicaid plan and shall be eligible for medical assistance under such plan in accordance with section 1902(e)(4) of the Social Security Act (42 U.S.C. 1396a(e)(4)). The Federal medical assistance percentage applicable to the State Medicaid plan shall apply to medical assistance provided to a child under such plan in accordance with the preceding sentence.
				
				(e)
				100-Percent Federal matching payments
				
					(1)
					In general
 Notwithstanding section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), the Federal medical assistance percentage or the Federal matching rate otherwise applied under section 1903(a) of such Act (42 U.S.C. 1396b(a)) shall be 100 percent for—
					
						(A)
 providing DRM assistance to DRM-eligible Maria Survivors during the DRM coverage period in accordance with this section;
					
						(B)
 costs directly attributable to administrative activities related to the provision of such DRM assistance; and
 (C)DRM assistance provided in accordance with subparagraph (B) or (C) of subsection (c)(2) after the end of the DRM coverage period.
 (2)Disregard of paymentsPayments provided to a State in accordance with this subsection shall be disregarded for purposes of applying subsections (f) and (g) of section 1108 of the Social Security Act (42 U.S.C. 1308).
 (3)Maintenance of effortA State that receives payments in accordance with this subsection shall provide assurances to the Secretary that the funds provided under this subsection will be used to supplement and not supplant other Federal and State funds used to provide medical assistance under the State Medicaid plan.
				(f)
				Verification of status as a Maria survivor
 (1)In generalA State shall make a good faith effort to verify the status of an individual who is enrolled in the State Medicaid plan as a DRM-eligible Maria Survivor under the provisions of this section. Such effort shall not delay the determination of the eligibility of the Survivor for DRM assistance under this section.
				
					(2)
					Evidence of verification
 A State may satisfy the verification requirement under subparagraph (A) with respect to an individual by showing that the State providing DRM assistance obtained information from the Social Security Administration, the Internal Revenue Service, or the State Medicaid Agency for the State from which individual is from (if the individual was not a resident of such State on any day during the week preceding September 17, 2017).
				
				(g)
				Exemption from error rate penalties
 All payments attributable to providing DRM assistance in accordance with this section shall be disregarded for purposes of section 1903(u) of the Social Security Act (42 U.S.C. 1396b(u)).
			
				(h)
				Provider payment rates
 In the case of any DRM assistance provided in accordance with this section to a DRM-eligible Maria Survivor that is covered under the State Medicaid plan (as applied without regard to this section) the State shall pay a provider of such assistance the same payment rate as the State would otherwise pay for the assistance if the assistance were provided under the State Medicaid plan (or, if no such payment rate applies under the State Medicaid plan, the usual and customary prevailing rate for the item or service for the community in which it is provided).
			
				(i)
				Application to individuals eligible for medical assistance
 Nothing in this section shall be construed as affecting any rights accorded to an individual who is a recipient of medical assistance under a State Medicaid plan who is determined to be a DRM-eligible Maria Survivor but the provision of DRM assistance to such individual shall be limited to the provision of such assistance in accordance with this section.
 (j)DefinitionsIn this section:  (1) Direct impact area The term direct impact area means an area for which a major disaster has been declared by the President before October 1, 2017, under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Maria and which the President has determined warrants individual and public assistance from the Federal Government under such Act by reason of Hurricane Maria.
				
					(2)
					DRM coverage period
					
						(A)
						In general
 The term DRM coverage period means the period beginning on September 17, 2017, and, subject to subparagraph (B), ending on such date as is determined by the Secretary, in consultation with the Administrator of the Federal Emergency Management Agency, but not earlier than 24 months after the date of enactment of this Act.
					
						(B)
						Secretary authority to extend DRM coverage period
 The Secretary may extend the DRM coverage period for an additional 6 months. Any reference to the term DRM coverage period in this section shall include any extension under this subparagraph.
					
					(3)
					Maria survivor
					
						(A)
						In general
 The term Maria Survivor means an individual who is described in subparagraph (B) or (C).  (B) Residents of direct impact areas An individual who, on any day during the week preceding September 17, 2017, had a primary residence in a direct impact area.
					
						(C)
						Treatment of current medicaid beneficiaries
 Nothing in this section shall be construed as preventing an individual who is otherwise entitled to medical assistance under a State Medicaid plan from being treated as a Maria Survivor under this section.
					
						(D)
						Treatment of homeless persons
 For purposes of this section, in the case of an individual who was homeless on any day during the week described in subparagraph (B), the individual's residence shall be deemed to be the place of residence as otherwise determined for such an individual under title XIX of the Social Security Act.
 (4)Medicaid planThe term Medicaid plan means the plan for medical assistance established by a State under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and includes any waiver of such plan that is in effect in the State during the DRM coverage period.
				
					(5)
					Secretary
 The term Secretary means the Secretary of Health and Human Services. (6)StateThe term State has the meaning given that term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
				